In a matrimonial action, in which the parties were divorced by judgment entered February 27, 1991, the defendant husband appeals from an order of the Supreme Court, Nassau County (Murphy, J.), dated November 6, 1991, which, inter alia, (1) directed him to post security of $75,000 for maintenance arrears and arrears on installments of the wife’s distributive award, (2) granted the wife a money judgment in the sum of $41,800 representing one installment of the distributive award and a money judgment in the sum of $39,468.10 representing maintenance arrears, and (3) awarded the wife $2,000 in attorney’s fees.
Ordered that the order is affirmed, with costs.
Contrary to the husband’s contentions, he has failed to raise a triable issue of fact which would warrant a hearing to determine his ability to comply with the provisions of the judgment of divorce (see, Adler v Adler, 203 AD2d 81; Lewis v Lewis, 194 AD2d 648; Penziner v Penziner, 123 AD2d 674). Accordingly, it was not improper for the court to grant a money judgment for arrears without first holding a hearing. Further, the court properly directed the husband to post a surety bond (see, Labow v Labow, 154 AD2d 90; Rainone v Rainone, 118 AD2d 766).
We find no merit to the husband’s remaining contention. Miller, J. P., Joy, Altman and Goldstein, JJ., concur.